Name: Commission Regulation (EC) No 2171/2002 of 5 December 2002 amending the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32002R2171Commission Regulation (EC) No 2171/2002 of 5 December 2002 amending the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty Official Journal L 330 , 06/12/2002 P. 0021 - 0022Commission Regulation (EC) No 2171/2002of 5 December 2002amending the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the markets in the milk and milk products sector(1), as last amended by Regulation (EC) No 509/2002(2), and in particular Article 31(3) thereof,Whereas:(1) The rates of the refunds applicable from 1 December 2002 to the products listed in the Annex, exported in the form of goods not covered by Annex I to the Treaty, were fixed by Commission Regulation (EC) No 2135/2002(3).(2) It follows from applying the rules and criteria contained in Regulation (EC) No 2135/2002 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The rates of refund fixed by Regulation (EC) No 2135/2002 are hereby altered as shown in the Annex hereto.Article 2This Regulation shall enter into force on 6 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 December 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 325, 30.11.2002, p. 26.ANNEXto the Commission Regulation of 5 December 2002 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty>TABLE>